DETAILED ACTION

This office action is in response to Applicant’s submission filed on 10 June 2021.  
THIS ACTION IS NON-FINAL.

Status of Claims
The restriction requirement in the last office action is removed and all claims are reviewed.  Please respond to rejections for all the claims in this office action.
Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn, et al., US-PATENT NO.5,898,603 [hereafter Osborn] in view of Henry et al., US-PGPUB NO.2018/0189640A1 [hereafter Henry], Meng et al., US-PATENT NO.6,041,322 [hereafter Meng], and Mahurin et al., US-PGPUB NO.2018/0081634 [hereafter Mahurin].

With regards to claim 16, Osborn teaches 
A fused activation function approximation circuit configured to receive an input and configured to approximate an activation function based at least in part on the input …. (Osborn, FIG.4

    PNG
    media_image1.png
    713
    1060
    media_image1.png
    Greyscale

), comprising: ….
a … shifter configured to receive the input and configured to generate a fixed-point index based at least in part on the input (Osborn, FIG.4 shows a neuron activation function calculation circuit including a shifter.); 
[a coefficient table comprising a plurality of coefficients, wherein the plurality of coefficients of the coefficient table are indexed to the fixed-point index, wherein the coefficient table is configured to output a coefficient corresponding to the fixed-point index, wherein the coefficient represents a coefficient in] a polynomial approximation of the activation function, wherein the polynomial approximation selectively comprises a first polynomial function corresponding to the first activation function or a second polynomial functionMailed on April 13, 2021 …. (Osborn, FIG.5, C2L11-13, ‘the present invention has a first register for storing a first polynomial coefficient, a second register for storing a second polynomial coefficient’ shows polynomial approximation of activation function using coefficients stored.

    PNG
    media_image2.png
    483
    566
    media_image2.png
    Greyscale

); 
multiply-add circuitry configured to evaluate the polynomial approximation using a mathematical operation using the input and the coefficient to generate a first approximation result (Osborn, FIG.4, C7L41-43, ‘a hardware multiplier … could be added to processing element 16 in FIG.4’, and FIG.4, Item 178 ‘Adder/Subtractor Circuitry’)”.
Osborn does not explicitly detail “wherein the activation function selectively comprises a first activation function or a second activation function”, ” a first input configured to receive a function select signal, wherein the function select signal indicates whether the activation function comprises the first activation function or the second activation function”.
However Henry teaches “wherein the activation function selectively comprises a first activation function or a second activation function”, ” a first input configured to receive a function select signal, wherein the function select signal indicates whether the activation function comprises the first activation function or the second activation function (Henry, FIG.2, C9L5-12, ‘the AFU 212 is configured to performed multiple activation functions, and an input, e.g., from the control register 127, selects one of the activation functions …. The activation functions may include, but are not limited to, a step function, a rectify function, a sigmoid function, a hyperbolic tangent (tanh) function and a softplus function (also referred to as smooth rectify)’, 

    PNG
    media_image3.png
    644
    685
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Osborn and Henry before him or her, to modify the hardware activation function circuit taught in Osborn to include selection of activation functions as shown in Henry.   
The motivation for doing so would have been for implementing activation function (Henry, [0122]). 



Osborn + Henry does not explicitly detail “and a multiplexer configured to receive: a first saturation value, wherein the first saturation value comprises a first asymptote value of the activation function; a second saturation value, wherein the second saturation value comprises a second asymptote value of the activation function and is generated based at least in part on the function select signal; and the first approximation result; wherein, the multiplexer is configured to select, based at least in part on the input, an approximate output of the activation function among at least the first saturation value, the second saturation value, and the first approximation result”, and “a barrel shifter”.
However Meng teaches “and a multiplexer configured to receive: a first saturation value, wherein the first saturation value comprises a first asymptote value of the activation function; a second saturation value, wherein the second saturation value comprises a second asymptote value of the activation function and is generated based at least in part on the function select signal; and the first approximation result; wherein, the multiplexer is configured to select, based at least in part on the input, an approximate output of the activation function among at least the first saturation value, the second saturation value, and the first approximation result (Meng, FIG.8A, C8L52-67, ‘a comparator configured to compare the intermediate value to the threshold values and to determine the output value for the node in accordance with the sample transfer function if the intermediate value is between the threshold values’, ‘a first subcomparator configured to set the output value for the node equal to a first saturation value if the intermediate value is less than the lower threshold value; and a second subsomparator configured to set the output value for the node equal to a second saturation value if the intermediate value is greater than upper threshold value’

    PNG
    media_image4.png
    468
    638
    media_image4.png
    Greyscale

)” and “barrel shifter (Meng, FIG.11-12 shows barrel shifter)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Osborn + Henry and Meng before him or her, to modify the hardware activation function circuit taught in Osborn + Henry to include setting saturation values and shiftter as shown in Meng.   
The motivation for doing so would have been for implementing activation function. 



Osborn + Henry + Meng does not explicitly detail “a coefficient table comprising a plurality of coefficients, wherein the plurality of coefficients of the coefficient table are indexed to the fixed-point index, wherein the coefficient table is configured to output a coefficient corresponding to the fixed-point index, wherein the coefficient represents a coefficient”
However Mahurin teaches “a coefficient table comprising a plurality of coefficients, wherein the plurality of coefficients of the coefficient table are indexed to the fixed-point index, wherein the coefficient table is configured to output a coefficient corresponding to the fixed-point index, wherein the coefficient represents a coefficient Osborn + Henry + Meng, FIG.1Item 118

    PNG
    media_image5.png
    692
    987
    media_image5.png
    Greyscale


)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Osborn + Henry + Meng and Mahurin before him or her, to modify the hardware activation function circuit taught in Osborn + Henry + Meng to include coefficient table as shown in Mahurin.   
The motivation for doing so would have been for implementing piecewise polynomial functions (Mahurin, Abstract).

With regards to claim 17, Osborn in view of Henry and Meng teaches 
“The fused activation function approximation circuit of claim 16, the first polynomial function having a first degree, wherein the multiply-add circuitry is configured to evaluate the second polynomial function, the second polynomial function having a second degree, based at least in part on a multiplication of a polynomial having the first degree with a power of the input (Osborn, FIG.5).”

With regards to claim 18, Osborn in view of Henry and Meng teaches 
“The fused activation function approximation circuit of claim 16”
Osborn does not explicitly detail “wherein the first activation function comprises sigmoid and the second activation function comprises hyperbolic tangent”
However Henry teaches “wherein the first activation function comprises sigmoid and the second activation function comprises hyperbolic tangent (Henry, the AFU 212 is configured to performed multiple activation functions, and an input, e.g., from the control register 127, selects one of the activation functions …. The activation functions may include, but are not limited to, a step function, a rectify function, a sigmoid function, a hyperbolic tangent (tanh) function and a softplus function (also referred to as smooth rectify)’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Osborn and Henry before him or her, to modify the hardware activation function circuit taught in Osborn to include selection of activation functions as shown in Henry.   
The motivation for doing so would have been for implementing activation function (Henry, [0122]). 

With regards to claim 19, Osborn in view of Henry and Meng teaches 
“The fused activation function approximation circuit of claim 16, wherein the plurality of coefficients comprises a first sub-set of coefficients corresponding to the first polynomial function and a second sub-set of coefficients corresponding to the second polynomial function (Osborn, FIG.5 shows polynomial approximation for activation function.)”

With regards to claim 20, Osborn in view of Henry and Meng teaches 
“The fused activation function approximation circuit of claim 16, comprising: a second coefficient table comprising a second plurality of coefficients, wherein the second plurality of coefficients of the coefficient table are indexed to the fixed-point index, wherein the second coefficient table is configured to output a second coefficient corresponding to the fixed-point index, wherein the second coefficient represents a coefficient in the second polynomial function (Osborn, FIG.5 shows polynomial approximation for activation function.); 
and [an additional multiplexer configured to select, based at least in part on the function select signal, among at least the second coefficient and the coefficient] to generate an additional input to the multiply-add circuitry, wherein the coefficient represents a coefficient in the first polynomial function, wherein the multiply-add circuitry is configured to evaluate the polynomial approximation using a mathematical operation using the input and the additional input to generate the first approximation result (Osborn, FIG.4, C7L41-43, ‘a hardware multiplier … could be added to processing element 16 in FIG.4’, and FIG.4, Item 178 ‘Adder/Subtractor Circuitry’).”
Osborn does not explicitly detail “an additional multiplexer configured to select, based at least in part on the function select signal, among at least the second coefficient and the coefficient”
However Henry teaches “an additional multiplexer configured to select, based at least in part on the function select signal, among at least the second coefficient and the coefficient (Henry, FIG.2, C9L5-12, ‘the AFU 212 is configured to performed multiple activation functions, and an input, e.g., from the control register 127, selects one of the activation functions …. The activation functions may include, but are not limited to, a step function, a rectify function, a sigmoid function, a hyperbolic tangent (tanh) function and a softplus function (also referred to as smooth rectify)’)”.
.   
The motivation for doing so would have been for implementing activation function (Henry, [0122]).

Claims 1-7, 9, are substantially similar to claim 16-20. The arguments as given above for claims 16-20, are applied, mutatis mutandis, to claims 1-7, 9, therefore the rejection of claims 16-20 are applied accordingly.

With regards to claim 8, Osborn in view of Henry and Meng teaches 

“The integrated circuit device of claim 1”
Osborn does not explicitly detail “wherein the coefficient table is configured to store the coefficient, the coefficient having a lower precision than a precision of the multiply-add circuitry, and, wherein the integratedApplication No. 15/863,544Page 4 circuit device comprises conversion circuitry configured to convert the coefficient from the lower precision to the precision”
However Henry teaches “wherein the coefficient table is configured to store the coefficient, the coefficient having a lower precision than a precision of the multiply-add circuitry, and, wherein the integratedApplication No. 15/863,544Page 4 circuit device comprises conversion circuitry configured to convert the coefficient from the lower precision to the precision (Henry, FIG.18, [0221], ‘to perform computation using wide data and weight words (e.g.,16 bits) when that amount of precision is needed …. And narrow data and weight word (e.g., 8 bits) when that amount of precision is needed’

    PNG
    media_image6.png
    633
    475
    media_image6.png
    Greyscale

)”.
.   
The motivation for doing so would have been for implementing activation function (Henry, [0122]). 

With regards to claim 10, Osborn in view of Henry and Meng teaches 
“The integrated circuit device of claim 1”
Osborn does not explicitly detail wherein the integrated circuit device is configured to implement a recurrent neural network based at least in part on the first approximation result”
However Henry teaches “wherein the integrated circuit device is configured to implement a recurrent neural network based at least in part on the first approximation result (Henry, [0380], ‘For the purpose of the present disclosure, an Elman RNN is a recurrent network comprising at least an input node layer, a hidden node layer, an output node layer, and a context node layer’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Osborn and Henry before him or her, to modify the hardware activation function circuit taught in Osborn to include selection RNN as shown in Henry.   
The motivation for doing so would have been for implementing activation function (Henry, [0122]). 

With regards to claim 11, Osborn in view of Henry and Meng teaches 
“A tangible, non-transitory, machine-readable medium, comprising machine-readable instructions that, when executed by one or more processors, cause the processors to: receive an input to an activation function (Osborn, FIG.4); evaluate a piecewise polynomial function to generate a first approximation result corresponding to a first input, wherein a first interval of inputs to theMailed on April 13, 2021Page 5 activation function comprises the first input, wherein the piecewise polynomial function approximates the activation function on the first interval; determine, using an identity of the activation function and the first approximation result, a second approximation result corresponding to a second input, wherein a second interval of inputs to the activation function comprises the second input (Osborn, FIG.5, C2L11-13, ‘the present invention has a first register for storing a first polynomial coefficient, a second register for storing a second polynomial coefficient’ shows polynomial approximation of activation function using coefficients stored.

    PNG
    media_image2.png
    483
    566
    media_image2.png
    Greyscale

); 
Osborn does not explicitly detail “determine a first saturation value of the activation function corresponding to a third input, wherein a third interval of inputs to the activation function comprises the third input; determine a second saturation value of the activation function corresponding to a fourth input, wherein a fourth interval of inputs to the activation function comprises the fourth input; determine whether the first interval, the second interval, the third interval, or the fourth interval comprise the input; and in response to determining the first interval comprises the input, selecting the first approximation result as an approximate value of the activation function at the input”
 Mahurin teaches piecewise polynomial approximation with multiple intervals (Mahurin, FIG.1-3,

    PNG
    media_image7.png
    615
    883
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    771
    574
    media_image8.png
    Greyscale

)”.
.   
The motivation for doing so would have been for implementing piecewise polynomial functions (Mahurin, Abstract).

Claims 12-15 are substantially similar to claim 11, 16-20. The arguments as given above for claims 11, 16-20, are applied, mutatis mutandis, to claims 12-15, therefore the rejection of claims 13 are applied accordingly.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126